DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, 15, 17 and 18, drawn to an apparatus for producing other mixtures of different gases with making of fire-extinguishing materials immediately before use, classified in A62C 5/008; and
II. Claims 9-14 and 16, drawn to a method for inerting a space, classified in A62C 99/0018.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as prevent chemical reactions degrading device or sample preservator.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different
classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Species I, Figure 1; 
Species II, Figure 2; and
Species III, Figure 3.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that claim 1 and 9 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
	The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
	The species or groupings of patentably indistinct species have acquired a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During the return telephone conversation with Mr. GREENBERG, LAURENCE on May 31, 2022, a provisional election was made without traverse to prosecute the Invention Group I and Species I, where claims 1-8, 15, 17 and 18 read on the elected invention and Species.  Affirmation of this election must be made by applicant in replying to this Office action.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 15 is objected to because of the following informalities:  “A inerting system” in line 1 should read -- An inerting system.-- Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “short circuit switch” in claim 4 is used by the claim to mean “ON/OFF switch,” while the accepted meaning is “a switch that short-circuiting (electrically disrupting/destroying) an electrical system.” The term is indefinite because the specification does not clearly redefine the terms. For the purpose of examination, the limitation will be interpreted as an “ON/OFF switch.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bleil et al. (WO2007054316. Bleil hereafter).
With respect to claim 1, Bleil discloses an apparatus (Figs. 1-9, especially embodiment in Fig. 3) for inerting a space, the apparatus comprising: 
a battery (1); 
an air source (8, 14, 17, 21); 
a feed channel (9 and 15) for introducing air from said air source to said battery; 
a discharge channel (2 and 16) for discharging air from said battery to a volume of the space (room 25); and 
a control unit (23) for controlling an electrochemical reaction of said battery as a function of a fire situation within the space.
Bleil fails to disclose wherein the battery is a metal-air battery
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the fuel cell battery with an air-metal battery, in order to provide an alternative battery that produce inert gas. Bleil discloses the air that has passed the cathode of the fuel cell is depleted in oxygen and this flow of low-oxygen air is returned to render a room inert. It is also known to those skilled in the art that the air passing through the cathode of a metal-air battery is depleted of oxygen in the same way as in a fuel cell. The subject matter of claim 1 thus differs from the prior art only through the use of known equivalents (Replacement of a fuel cell by a metal-air battery) which no inventive one can support. The use of alternative and functionally equivalent power source (or inert gas generator) would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
With respect to claim 2, Bleil discloses wherein said air source is formed by the space (Fig. 3).
With respect to claim 3, Bleil discloses the inerting apparatus further comprises: an electric load connected to said metal-air battery, said control unit being configured for controlling operation of said electric load (page 21, lines 1-20).
With respect to claim 4, Bleil discloses the inerting apparatus further comprises: a short circuit switch (22, 23, 6 and 10) for selective short-circuiting of said metal-air battery; said control unit being configured for controlling said short circuit switch (via line 27).
With respect to claim 5, Bleil discloses the inerting apparatus further comprises a blower (12) disposed in said feed channel for conveying an air stream from the volume of the space to said metal-air battery.
With respect to claim 6, Bleil discloses the apparatus as in claim 5 except for wherein said blower is connected to said metal-air battery for supplying said blower with power.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have said blower connected to said metal-air battery power in order to power the blower with the metal-air battery. One having ordinary skill in the art would have been motivated to use the power of the metal-air battery to power the blower because such a change is a mere alternative and functionally equivalent power source.  And because such a change would only produce an expected result, i.e, providing power to the blower.  The use of alternative and functionally equivalent power source would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
With respect to claim 7, Bleil discloses the inerting apparatus further comprises: an electrolyte container (3) for storing an electrolyte (the fuel); and a transport element (5-8) for conveying the electrolyte from said electrolyte container into said metal-air battery; said control unit being configured for controlling said transport element (via 27).
With respect to claim 8, Bleil discloses the inerting apparatus further comprises a sensor (fire recognition system 22) connected to said control unit for measuring a parameter correlated with desired inerting conditions in the volume of the space.
With respect to claim 15, Bleil discloses an inerting system (Figs. 1-9, especially embodiment in Fig. 3 and the aircraft), comprising: an inerting apparatus according to claim 1 for at least one of preventing or fighting a fire in an aircraft (page 17, line 28) or a spacecraft.
With respect to claim 17, Bleil discloses an inerting system (Figs. 1-9, especially embodiment in Fig. 3 and the aircraft), comprising: a space (room 25) having a volume; and an inerting apparatus according to claim 1 having an inerting action (fire recognition system 22) matched to the volume of the space.
With respect to claim 18, Bleil discloses an aircraft (page 17, line 28) or spacecraft, comprising: an aircraft or spacecraft space to be inerted, said space having a volume; and an inerting apparatus according to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a fire extinguishing system: Green, Mapes, Duggan, Powell, Bugg and Quigg.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752         
June 1, 2022